            Case 4:19-cv-00199-CDL Document 21 Filed 05/14/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION

IOU CENTRAL, INC.                                *
d/b/a IOU FINANCIAL, INC
                                                 *
       Plaintiff,
vs.                                              *           CASE NO. 4:19-00199-CDL

HOANG M. DO,                                     *
a/k/a HOANG MIHN DO,
LUXE ENTERPRISES, INC.,                          *
A/K/A LUX NAILS,
                                                 *
      Defendants.
______________________________________

                      PLAINTIFF’S MOTION TO TRANSFER VENUE

       Plaintiff IOU moves to transfer venue as follows:

       1.       IOU filed suit on 11/27/19 [Doc 1] as to the current Defendants, served with

process, who never raised the affirmative defense of venue per Fed. R. Civ. P. 12 in their answer

[Doc 16] which was also waived in the 16/26 Order. [Doc 17]

       2.       IOU’s Amended Complaint [Doc 13] alleges that the Note and Guarantees at

issue stipulate to Georgia law and venue for their enforcement. [Doc 1, Complaint ¶ 5-6]

       3.       The Note and Guaranty at issue provide for enforcement in Cobb County, located

in the Northern District of Georgia, Atlanta Division.

       4.       IOU filed this case in the Court, which has a smaller caseload than the Northern

District and can quickly process summons, although IOU has not filed cases here since January.

       5.       However, the Current National Emergency will make it difficult to bring IOU’s

staff to the Court in the event a hearing is required on damages.
            Case 4:19-cv-00199-CDL Document 21 Filed 05/14/20 Page 2 of 3




       6        Given these issues, IOU moves to transfer this case to the Northern District of

Georgia, Atlanta Division.

       7.       IOU’s counsel will email a proposed order to chambers, a precise copy of which

is attached as Exhibit 1.

                                        MEMORANDUM

       The Court is requested to take judicial notice of these matters per Fed. R. Evid. 201,

including the cases cited. The Court may properly take judicial notice of court documents from

other cases, such as IOU v. ACRA, 4:19-CV-177, a factually similar one. Collett v. Olympus

Optical, LEXIS 208463 *4-6, WL 6517442 (M.D. Ga. 2018) citing Horne v. Potter, 392 F. App

802 (11th Cir. 2010) (per curiam) [court properly took judicial notice of court documents from

plaintiff’s first discrimination action to determine if her second action was barred by res judicata]

I.     Defendants Waived the Defense of Venue.

       Venue is a defense that must be raised or is otherwise waived by a defendant per Fed. R.

Civ. P. 8 and 12 (h) and cannot be raised sua-sponte by the Court. Aero Techs v. Lockton, 406

Fed. Appx. 440-441 (11th Cir. 2010) [“Having found no case law to support [defendant’s] claim

that a court may step in and negate a defendant's decision to waive venue, we reverse the district

court's sua sponte dismissal of [plaintiff’s] claims against [defendant] for improper venue and

remand this case for further proceedings consistent with this opinion.”] citing Lipoftky v. N.Y

State Workers, 861 F.2d 1257, 1258 (11th Cir. 1988) [“In the absence of a waiver, a district

court may raise on its own motion an issue of defective venue. . .”] The Defendants waived this

defense which the Court cannot invoke.
          Case 4:19-cv-00199-CDL Document 21 Filed 05/14/20 Page 3 of 3




II.    The Case Should be Transferred under 28 U.S.C. §1406 and/or §1404.

       However, under 28 U.S.C. § 1406(a). the Court may, in the interests of justice, transfer

the case to the Court “in which it could have been brought,” the Northern District of Georgia,

Atlanta Division. Turfgrass Group v. Carolina Fresh Farms, LEXIS 33633 * 12-13 (M.D. Ga.

2010) transferred case to South Carolina, per § 1406, citing the interests of justice, as the acts

and omissions at issue occurred there and defendants resided there] The location of the acts and

omissions is the Northern District of Georgia. Atlanta Division, where venue is proper.

       Under 28 U.S.C. § 1404(a), the Court may transfer the case to the Northern District “for

the convenience of parties and witnesses, in the interests of justice” as the National Emergency

arose since the case was filed, precluding travel to the Court by IOU’s witnesses if required for

hearing. Bell v. Rosen, LEXIS 126752 * 21-22, *33-34, *49-50 (S.D. Ga. 2015) [transferred

case to Middle District, per § 1404, citing convenience of the parties and witnesses and locus of

facts as main factors] The convenience of the witnesses and parties in Georgia, requires venue in

the Northern District of Georgia. Atlanta Division, given the National Emergency.

                                         CONCLUSION

       Plaintiff respectfully requests the Court transfer the case to the Northern District of

Georgia, Atlanta Division and grant other just relief.

       Respectfully submitted this 14th day of May 2020.

                       By:    /s/Paul G. Wersant
                              Paul G. Wersant
                              Georgia Bar No. 748341
                              3245 Peachtree Parkway, Suite D-245
                              Suwanee, Georgia 30024
                              Telephone: (678) 894-5876
                              Email: pwersant@gmail.com
                              Attorney for Plaintiff
                              File No. 138632
